DETAILED ACTION
This is the initial Office action for application SN 17/573,997 having an effective date of 12 January 2022 and a provisional priority date of 18 January 2021.  Claims 1-12 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
In Claim 1, line 2, there is a period after “hydrocarbon”.  This should be either a comma or a semi-colon (to be consistent with the semi-colon after “polyamine”) in line 3.
In Claim 12, line 2, there is a period after “polymer” which should be a comma.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what is meant by “a fatty acid polyamine” in independent Claims 1 and 12. It is unclear if this component is a reaction product of a fatty acid and a polyamine (as in US 2022/0251435 in [0045] and US 2020/0115615 [0051]), or fatty acid salts of polyamines (as in US Patent No. 8,413,745) which discloses adding fatty acid salts of polyamines in water-based drilling fluids.  It is not clear if fatty acid polyamines are soluble in a GTL hydrocarbon.   
It is not clear what is meant by “ultra-low levels” in dependent claim 6.  
In dependent Claim 8, there is no proper antecedent basis for “the fluid” of independent claim 1.  The term “fluid” is not cited in Claim 1.  Claims 9, 10 and 11, which depend directly or indirectly upon dependent claim 8, also recite “the fluid”.
It is not clear what is meant by “hot rolled” in dependent Claims 9, 10 and 11.  It is not clear how “hot rolled” further limits the subject matter of independent claim 1 drawn to a lubricant composition comprising three components.  
The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter.  See MPEP 2173.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hill, JR. et al. (US 2019/0040294) in view of LEE et al. (US 2021/0122964), and in combination with Xiang et al. (US 8,413,745).
Hill, JR. et al. [“Hill”] disclose viscoelastic fluid compositions, oil flowable/oil dispersion compositions, and drilling fluid compositions (title).  Hill teaches that the viscoelastic fluid composition comprises a hydrocarbon fluid having a total paraffinic hydrocarbon content of at least about 80 wt.% relative to the total weight of the hydrocarbon fluid and an aromatic content of less than about 20 wt.% relative to the weight of the hydrocarbon fluid [0010].  Hill teaches that the fluid composition further comprises about 1.0 wt% to about 10.0 wt%, relative to the weight of the hydrocarbon fluid, of a thickening agent comprising a block copolymer [0010].  
Hill teaches that the hydrocarbon fluid can be provided in any convenient manner.  For example, the hydrocarbon fluid can correspond to a single commercially available hydrocarbon fluid, or the hydrocarbon fluid can correspond to a mixture of hydrocarbons and/or hydrocarbon fluids [0030].  Hill teaches that the hydrocarbon fluid may have a reduced or minimized amount of aromatics, such as 1.0 wt% or less aromatics [0038].  
Hill teaches that the thickening agent is a block copolymer wherein at least one end of the block copolymer corresponds to an aromatic polymer, such as polystyrene [0040].  Hill discloses that suitable block copolymers include di-block copolymers, tri-block copolymers, radial polymers, star polymers, multi-block copolymers, and mixtures thereof. Hill teaches that suitable di-block copolymers include styrene-ethylene/propylene copolymers, and suitable tri-block copolymers include styrene-ethylene/propylene-styrene copolymers [0040].    
Hill discloses that for oil and gas applications, the viscoelastic fluid compositions may be combined with water, one or more surfactants, one or more thickeners different from the aromatic block copolymer thickener, and/or any other components that may typically be found in a drilling mud [0046].  
Although Hill does not teach that the hydrocarbon fluid may be derived in a gas to liquid manner, LEE et al. [“LEE”] is added to teach that hydrocarbon drilling fluids may be GTL derived.  LEE discloses drilling fluids and the use of said drilling fluids for improving biodegradability and lower toxicity in drilling fluid compositions [0001].  LEE teaches that the drilling fluids may be a Fischer-Tropsch derived product [0005].  LEE teaches that the Fischer-Tropsch derived product are paraffins which also may be referred to as a GTL (Gas-to-Liquid) product [0020].  
Thus, at the time the invention was made it would have been obvious to have used a GTL derived hydrocarbon fluid, as taught by LEE, in the drilling fluid taught by Hill if so desired since Hill teaches that the hydrocarbon fluid can be provided in any convenient manner.  For example, the hydrocarbon fluid can correspond to a single commercially available hydrocarbon fluid, or the hydrocarbon fluid can correspond to a mixture of hydrocarbons and/or hydrocarbon fluids [0030]. 
Further, although Hill does not disclose the addition of a fatty acid polyamine, Xiang et al. [“Xiang”] is added to teach that fatty acid polyamines are known in the art as an additive to drilling fluids.  Xiang teaches water-based drilling mud lubricants using a blend of fatty acid polyamine salts and fatty acid esters that provide synergistically better lubricity results than either component used separately.   
Thus, at the time the invention was made it would have been obvious to have combined the water-based drilling mud lubricants taught by Xiang and the drilling fluids of Hill if so desired.  Hill provides motivation for the addition by teaching that the viscoelastic fluid compositions may be combined with water, one or more surfactants, one or more thickeners different from the aromatic block copolymer thickener, and/or any other components that may typically be found in a drilling mud [0046].  Applicant’s open-ended claim language “comprised of” allows for the addition of other additives and components.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
November 4, 2022